Citation Nr: 0213040	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
upper arm injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from January 30, 1965 to 
December 9, 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by 
which the RO denied the veteran's claim for a rating in 
excess of 10 percent.  The Board previously considered this 
appeal and entered a decision on November 1, 2000.  The 
veteran appealed and the Court of Appeals of Veterans Claims 
(Court) vacated that decision and ordered the matter remanded 
to the Board for consideration in light of the new provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).


FINDING OF FACT

Residuals of an injury of the right upper arm are manifested 
by complaints of pain and discomfort with use, minimal loss 
in range of motion, and some decrease in strength, amounting 
to no more than moderate disability of the affected muscle.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of a 
right upper arm injury affecting Muscle Group V, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.40, 4.50, 4.51, 4.54, 4.55, 4.56, 4.73, 
Diagnostic Code 5305 (1996); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5305 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected right upper arm injury as reflected by chronic pain 
and increasing weakness has progressed over time and that he 
is now entitled to a higher disability rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

Service medical records show treatment for injuries sustained 
in November 1968 after the veteran was struck by an 
automobile.  These injuries-including a scalp laceration, 
right thigh hematoma, right knee difficulties, and multiple 
cuts and abrasions on the face-were largely unrelated to the 
veteran's service-connected disability.  Records of treatment 
for these injuries do note that an intravenous line was 
inserted in the right arm following the accident.  
Additionally, the records indicate that the veteran used 
crutches for a period of time due to injuries sustained in 
the accident.  He was ambulating without crutches as early as 
ten days after the injury.  The record shows the first 
complaints of the inability to make a muscle in his right arm 
came over a week later.  That same record bears a note that 
the veteran could have ruptured the short head of the biceps.  
A note dated the next day, and signed by the same examiner 
reports that on closer scrutiny this was a lesion on the 
veteran's arm that probably represented crutch palsy of the 
musculocutaneous nerve.  At that time, the tendon was intact.

The RO obtained VA and private treatment records, dated from 
August 1970 to August 1998, as well as treatment records on 
file with the Social Security Administration (SSA).  Private 
medical records, include a medical statement from C.O.B., 
M.D., dated in August 1970, which reports complaints of right 
shoulder pain when in an elevated position and with lifting.  
The statement reports no loss of strength, limitation of 
motion, crepitation or neurological signs.  The diagnosis was 
chronic sprain of the right shoulder and upper arm.  
Prognosis was that the condition was stable and physical 
therapy was prescribed.  

A VA outpatient treatment record dated in April 1972 shows 
complaints of pain in the right axillary area and right arm.  
The right arm was described as smaller than the left.  Pain 
was present with certain motions of the arm and when lifting 
or pulling heavy objects.  It was noted that the activity 
required as a commercial fisherman aggravated the pain.  
There was moderate to marked tenderness in the right axilla 
and along the course of the radial nerve.  There was no 
limitation of motion of the right shoulder and no muscle 
weakness in the right upper extremity.  

A VA medical record, dated in October 1973, reflects no 
evidence of muscle atrophy in the upper extremities.  The 
diagnosis was possible C5 root injury and right biceps 
tendonitis.

VA records reveal that the veteran was hospitalized for about 
fifteen days for possible old right cervical 5th root injury 
and biceps tendonitis on the right.  A Hospital Summary of 
that admission, dated in November 1973, shows complaints of 
pain accentuated by activity, cramping, and weakness.  
Examination revealed no evidence of atrophy.  The right and 
left biceps measured 29.5 cm and 30 cm, respectively.  On 
motor examination there was no specific weakness but the 
biceps and triceps were thought possibly to be stronger on 
the right.  Degenerative changes of C5-6 with anterior spur 
formation were noted.  Electromyography (EMG) testing 
conducted on two separate occasions resulted in an opinion 
that the right biceps and right brachial radialis were 
normal, and another opinion that there was evidence of mild 
denervation of the biceps muscle.  The examiner assessed 
probable biceps tendonitis, possibly secondary to an old C5 
root injury, mild denervation of the right biceps muscle, and 
slight decreased activity of the right biceps jerk.  

A February 1989 medical statement of H.L., M.D., shows 
complaints of a painful right arm with limited motion, and 
inability to work as a commercial fisherman in cold weather.  
Pain migrated to the neck and right lower extremity.  
Examination disclosed pain in the axilla and biceps on motion 
and pain on moving the head from side to side.  He diagnosed 
possible nerve root pressure at different levels of the spine 
causing the above symptoms.  

Hampton VAMC outpatient treatment records dated from January 
to July 1991 show that the veteran sought treatment for right 
arm and leg cramps and neck pain.  Decreased strength in the 
right arm was noted.  A February 1991 progress note reflects 
an impression of radiculopathy secondary to cervical 
degenerative joint disease (DJD).  A March 1991 examination 
showed no atrophy, motor 5/5, intact sensation, and absent 
biceps jerk on the right.  Electrical evidence for a sensory 
ulnar neuropathy was present.  Motor component and conduction 
velocity was okay.  There was no electrical evidence for 
cervical radiculopathy on the right side, C5-T1.  

A VA medical opinion, dated in February 1993, indicates that 
there was no connection whatsoever between the crutch palsy 
and the degenerative changes in the cervical spine.  It was 
noted that an examiner had commented that the veteran's mild 
weakness of the biceps and brachialis were secondary to 
status-post crutch palsy with involvement of the 
musculocutaneous nerve.  It was noted that this explained the 
weakness, pain and tenderness of the biceps muscle since the 
musculocutaneous nerve innervates the biceps, 
coracobrachialis and brachialis anticus muscles.  Since it 
also supplies secondary sensory innervation to the skin of 
the forearm, it explains the numbness the veteran reported. 

A Rehabilitation Discharge Summary from Pitt County Memorial 
Hospital, dated in October 1993, shows admission following a 
fall from a truck and immediate loss of consciousness.  A 
November 1993 VAMC Fayetteville medical report shows 
complaints of chronic pain in the right arm, with no 
swelling, edema or cyanosis.  A private treatment record 
dated in December 1993 reflects right side strength at 4+/5.  
VA outpatient records dated in 1994 show that the veteran 
complained of pain and limited use of the right side, and 
that he dropped things out of the right hand at times.  
Examination showed good strength in the arms.  

Numerous VA examination reports-dated from May 1969 to 
February 2000-appear in the record.  At the veteran's first 
VA examination, conducted in May 1969, the veteran reported 
his right upper arm was injured when he was hit by a car 
while in military service.  He complained of right upper arm 
weakness, stiffness, and pain, as well as right elbow and 
axilla pain in cold weather and after heavy work.  
Examination revealed a full range of motion in the right 
shoulder without complaints of pain, and a full range of 
motion in the right elbow with complaints of pain.  The 
circumference of the mid-part of the right upper arm measured 
one inch smaller than the left arm.  Both forearms had the 
same circumference.  The neurological examination was normal.  
The examiner diagnosed weakness and atrophy of the right 
upper arm.

When next examined by VA, in April 1972, the veteran 
complained of right axillary and arm pain, weakness, 
stiffness, and muscle wasting.  The veteran reported that he 
noticed increased pain in the right shoulder when performing 
his job as a commercial fisherman.  An examination showed 
moderate to marked tenderness in the right axilla and along 
the radial nerve, but no loss of motion in the right shoulder 
and no muscle wasting in the right upper extremity.

November and December 1972 reports of VA neurological and 
neuropsychiatric examinations reflect complaints of right arm 
pain, numbness, cramping, weakness, involuntary muscle 
contraction, muscle wasting, and fatigue.  The veteran 
reported that symptoms interfered with the veteran's job as a 
fisherman because he had trouble lifting the fishnets.  The 
pain was described as starting in the right axilla and 
following the radial nerve down the right arm.  The symptoms 
were aggravated by cold weather and lifting, and relieved by 
rest.  An examination revealed no atrophy or weakness in any 
specific nerve distribution in the right upper extremity, but 
extremely well-developed and demarcated muscles in both upper 
extremities.  There were no neurologic abnormalities.  The 
veteran had a full range of motion in the right upper arm, 
but reported areas of anesthesia on the lateral aspect of the 
right forearm.  The veteran had weakness of his biceps and 
triceps group and his grip was noticeably weaker on the 
right.  Deep tendon reflexes were equal in both arms, as were 
the circumferences of the arms.  The examiner characterized 
the severity of the disability as moderate.

A November 1972 report of an orthopedic examination shows 
tenderness over the right biceps muscle, right anterior 
axillary area, and right axilla.  The right arm measured 
eleven inches through the mid-biceps area; the left arm 
measured eleven and a half inches through the mid-biceps 
area.  The veteran had a full range of motion in the 
shoulder, with pain on extreme motion.  There was no muscle 
weakness in the right upper extremity.

A report of an August 1973 VA neurological examination 
describes the examination as normal.  The veteran reported 
working as a fisherman.  He had well-developed musculature in 
both upper extremities with no evidence of atrophy, weakness, 
ataxia, or tremor.  A diagnosis of subjective complaints of 
occasional pain with ill-defined numbness of the right upper 
extremity without neurologic deficit was provided.  The 
degree of incapacity was considered to be minimal to none.  

A March 1977 VA orthopedic examination report shows 
complaints of continued aching and pain in the biceps muscle 
and brachialis as well as muscle wasting and decreased 
strength.  An examination detected a full range of motion in 
the elbow, tenderness in the biceps, and decreased forced 
supination by twenty-five percent on the right side.  Motor 
and sensory examinations were normal.  The examiner diagnosed 
status-post crutch palsy to the musculocutaneous nerve with 
residual mild weakness of the biceps and brachialis, and 
continued pain syndrome in the biceps muscle.

A November 1991 VA examination report reflects complaints of 
continued right upper extremity weakness and occasional pain, 
with numbness and tingling in the right hand.  The report 
notes that examination revealed the right upper extremity to 
have resting tremors.  Right shoulder range of motion on 
flexion was to 120 degrees, on extension to 180 degrees, on 
abduction to 130 degrees, on internal rotation to 90 degrees, 
and on external rotation to 45 degrees.  Range of motion 
studies of the elbows showed flexion from 0 to 130 degrees, 
supination and pronation to 90 degrees, dorsiflexion to 45 
degrees, and palmar flexion to 45 degrees.  Motor strength in 
the right upper extremity was 5/5 in all muscle groups.  
There was no obvious weakness or atrophy noted in the right 
biceps, brachial, or radialis.  There was no thenar atrophy 
and negative Tinel's sign.  A history of injury to right arm 
with normal exam was the diagnosis.  By addendum, the 
examiner added that there could be several causes of the 
veteran's difficulty, including carpal tunnel syndrome.  
While the examiner noted it did not appear the veteran had 
carpal tunnel syndrome, he concluded that regardless, it 
would not be related to his in-service injury.

A September 1996 VA examination report presents complaints of 
increasingly severe pain and weakness in the upper right arm 
and wrist, and a problem with things dropping out of the 
right hand.  The report notes no evidence of muscle atrophy 
in either the middle upper arm or forearm.  The 
circumferences of the right and left mid-upper and forearms 
were 11 inches and 10 inches, respectively.  Grip strength on 
the right was 70 percent less than that on the left.  Muscle 
strength was within normal limits, except for right grip 
strength and right biceps strength being approximately 40 
percent less than on the left.  Right hand dexterity was 
described as clumsy.  No definite sensory loss could be 
detected and carpal tunnel syndrome tests were negative.  The 
veteran complained of pain on the palmar surface of the right 
wrist where a mass was present, but there was no loss of 
motion of the wrist joint.  The right upper extremity had no 
tissue loss, muscle hernia, muscle penetration, scar 
formation, adhesions, or damage to tendons, bones, joints, or 
nerves.

A report of a February 2000 examination conducted for VA 
reflected complaints of increased symptoms, including chronic 
decreased right arm and hand strength, tingling, numbness, 
and cramping.  The veteran reported that items dropped out of 
his right hand for no reason at all.  Flare-ups occurred 
daily, lasted about thirty minutes, and rendered him unable 
to perform any activity because of the pain.  He reported 
having fatigue at all times.  The examiner found it difficult 
to distinguish which muscles were involved.  He observed no 
muscle atrophy of any of the muscles in the upper or lower 
arm.  Right hand grasp and grip were approximately 3/5 
compared to 5/5 in the left hand.  

As for the shoulder, there was no heat, redness, swelling, 
effusion, drainage, or instability.  Weakness was not shown 
on examination, but was reported by the veteran.  Range of 
motion studies of the right shoulder showed flexion to 150 
degrees, abduction to 160 degrees, external rotation to 60 
degrees, and internal rotation bilaterally to 50 degrees.  
The examiner opined that the limitation of motion in the 
right shoulder was due to pain.

As for the elbow, there was no heat, redness, swelling, 
effusion, drainage, or instability, but there was some 
weakness and abnormal movement.  Range of motion studies 
indicated flexion to 130 degrees with pain, normal 
supination, and normal pronation.  Extension was limited to a 
negative 10 degree angle.  The examiner related this to 
stiffness or partial ankylosis.

Motor function was abnormal on the right side, with strength 
in the right upper and lower arms being 3+/5 as compared to 
5+/5 on the left.  Sensory examination of the arms, though 
extremely equivocal, disclosed a glove-like distribution of 
inability to feel pinprick or decreased pinprick sensation 
bilaterally.  Deep tendon reflexes in the right biceps were 
negative and the deep tendon reflexes in the triceps and 
brachioradialis were 1+.  All deep tendon reflexes on the 
left were 1+.  X- ray of the right shoulder showed right 
acromioclavicular osteoarthritis.  X-ray of the right humerus 
was normal.

The examiner diagnosed osteoarthritis of the right 
acromioclavicular joint and chronic strain of the right elbow 
with limitation of extension.  The examiner found 
insufficient evidence to warrant a diagnosis of a muscle 
condition.  There was no evidence, he concluded, to indicate 
residuals of an old injury to the right upper arm.  The 
limitation of motion, the examiner noted, was related to 
arthritis.  Further, the examiner determined that the present 
status of the veteran's right arm musculature did not seem 
compatible with any complaint of weakness.  The results 
regarding the apparent strength and mobility were found to 
suggest a degree of malingering or feigning of debility.

In June 1994, the RO received a statement from the veteran's 
sister reporting that when the veteran returned home from 
military service he complained of arm pain.  For the pain the 
veteran sought treatment from VA on a number of occasions.

The veteran's service-connected disability is rated as 10 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5305.  After the veteran's claim for an increased rating was 
filed, the criteria for evaluating muscle injuries were 
amended.  62 Fed. Reg. 30,235 (June 3, 1997).  That amendment 
became effective on July 3, 1997.  Where, as here, the law or 
regulation changes after a claim has been filed but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provides otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  As neither Congress, nor the Secretary has 
provided otherwise, the Board must determine which version of 
the regulation is more favorable to the veteran.  If the 
Board finds the revised version more favorable, its reach can 
be no earlier than the effective date of the change in the 
regulation.  VAOPGCPREC 3-2000 (2000).  In this case, VA must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since July 3, 1997, under 
the revised criteria, applying whichever is more favorable to 
the veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Both the old and new versions of the rating schedule provide 
for a 30 percent evaluation for moderately severe disability 
of Muscle Group V (elbow supination, flexion of the elbow, 
and flexor muscles of the elbow) on the dominant side.  Both 
versions of the provision allow for a 40 percent evaluation 
for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 
5305.

The cardinal signs and symptoms are the same under either 
version of the regulation:  loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.54 
(1996); 38 C.F.R. § 4.56(c) (2001).

Prior to July 3, 1997, the regulations provided that a 
moderately severe muscle disability from a missile wound 
contemplated a through-and-through or deep penetrating wound 
by a small missile of high velocity or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  Service department records or other evidence 
must show hospitalization for a prolonged period during 
service for treatment of a wound of severe grade, and the 
record must show consistent complaint of the cardinal 
symptoms of muscle wounds.  Objective findings include 
entrance scars that were relatively large and situated so as 
to indicate the track of the missile through important muscle 
groups.  Indications on palpation show moderate loss of deep 
fascia or moderate loss of muscle substance or moderate loss 
of the normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c) (effective prior to July 3, 1997).

Severe muscle disability contemplated a through-and-through 
or deep penetrating wound by a high velocity missile, or 
large or multiple low velocity missiles, or the explosive 
effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or with prolonged 
infection and sloughing of soft parts, and intermuscular 
binding and cicatrization.  The service department records 
contain the same findings as for moderately severe disability 
of muscles, in aggravated form.  Objective findings include 
extensive ragged, depressed, and adherent scars of the skin 
situated so as to indicate wide damage to muscle groups in 
the track of the missile.  X- ray examination might show 
minute multiple scattered foreign bodies that indicated the 
spread of intermuscular trauma and the explosive effect of 
the missile.  Palpation shows moderate or extensive loss of 
deep fascia or of muscle substance.  Soft or flabby muscles 
are shown in the wound area.  Muscles did not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side, or of coordinated 
movements, showed positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration was 
not present, but a diminished excitability to faradic current 
compared with the sound side might be present.  Visible or 
measured atrophy might or might not be present.  Adaptive 
contraction of the opposing group of muscles, if present, 
indicated severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone, without true skin covering, 
in an area where bone was normally protected by muscle, 
indicated severe injury.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), might be included in the 
severe group if there was sufficient evidence of severity.  
38 C.F.R. § 4.56(d) (effective prior to July 3, 1997).

The amended rating schedule provides that a moderately severe 
muscle disability be shown by the presence of a through-and-
through or deep penetrating wound by a small missile of high 
velocity or a large missile of low-velocity, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  The record shows 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include entrance and (if present) exit 
scars indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where the bone is normally protected by muscle; (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) Visible or measurable 
atrophy; (E) Adaptive contraction of an opposing group of 
muscles; (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

At the outset, the Board finds that application of either 
version of the regulatory provisions does not yield a more 
favorable result for the veteran.  To the contrary, under the 
facts of this case, application of either version leads the 
Board to reach the same conclusion, namely, that the 
veteran's symptoms do not more nearly approximate the higher 
30 percent rating under Diagnostic Code 5305.  The Board 
observes that as this case does not involve a penetrating 
wound like a gunshot wound.  There is no evidence of any 
through-and-through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts or 
intermuscular cicatrization.  Further, although the service 
medical records show lengthy hospitalization for the 
unrelated injuries sustained when the veteran was struck by a 
car, the Board was unable to glean evidence from the record 
of any in-service hospitalization-prolonged or otherwise-
for a right upper arm injury.  Likewise, there is evidence 
showing complaints of some of the cardinal signs and 
symptoms.  Nevertheless, there are consistent complaints of 
only two of the cardinal signs and symptoms-weakness and 
what appears to be fatigue-pain.  As to the veteran's 
complaints that his service-connected right upper arm 
disability interfered with his work as a commercial 
fisherman, the evidence also suggests that the decreased grip 
strength in the hand-a condition that has not been related 
to the service-connected disability-was the primary cause of 
difficulties.  

As to objective findings indicating a moderately severe 
disability, there is no evidence of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  With the exception of 
a minor difference in circumference, repeated examinations of 
the veteran's right upper arm revealed no muscle atrophy or 
wasting.  Although grasp and grip strength has been noted to 
be significantly diminished in the right hand, the evidence 
does not relate this condition with the right upper arm 
injury.  Furthermore, while the 1996 VA examination report 
notes some decreased strength in the right biceps, the Board 
observes that such a decrease is not noted in the February 
2000 examination report.  More importantly, the Board is not 
persuaded by the 1996 report that any loss of strength or in 
endurance in the right upper arm was to a degree fairly 
characterized as marked or moderately severe.  Examiners have 
characterized the veteran's service-connected problems as 
minimal to none, or as moderate.  Therefore, the Board finds 
that the veteran's symptoms do not warrant a higher rating 
under Diagnostic Code 5305.  

The Board further finds that a separate evaluation is not 
warranted for the neurological symptoms indicated by the 
evidence.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The Board recognizes that VA examinations have disclosed the 
existence of neurological problems.  However, the issue of 
entitlement to service connection for ulnar neuropathy of the 
right upper extremity was previously addressed by the Board 
in April 1993.  The Board found ulnar neuropathy to be 
unrelated to the right upper extremity injury and denied 
service connection.  Thus, when considering the current claim 
for an increased rating, it is clear that ulnar nerve 
impairment is not for consideration.  As for the 
musculocutaneous nerve that appears to have been implicated 
in the veteran's service-connected injury, it should be noted 
that, in rating peripheral nerve injuries and their 
residuals, attention is given to the site and character of 
the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2001).  Moreover, 38 C.F.R. § 4.55 (1996) and 38 C.F.R. 
§ 4.55 (2001) provide that muscle injury ratings will not be 
combined with peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different functions.  Because 
the veteran does not have distinct and separate 
manifestations that are not already contemplated by the 10 
percent evaluation awarded for impairment under Diagnostic 
Code 5305, the Board concludes that a separate evaluation 
would be inappropriate.  (Even moderate incomplete paralysis 
of the musculocutaneous nerve warrants no more than a 10 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8517.)  
No examiner has suggested that any crutch palsy affecting 
this nerve is more severely disabling.  Therefore, given the 
restrictions of 38 C.F.R. § 4.55, the Board finds that a 
separate rating for nerve impairment, if any, is not 
warranted.  

The Board has considered the veteran's and his sister's 
statements that the veteran's symptoms have caused 
increasingly severe impairment.  Nevertheless, no one with 
medical expertise has adopted this characterization.  Rather, 
the bulk of symptoms appear to be attributed to non-service-
connected difficulties, including ulnar neuropathy, and 
degenerative changes in the shoulder area and cervical spine.  
The Board notes that a lay witness can testify as to visible 
symptoms or manifestations of disease or disability, see 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991), but the 
veteran's and his sister's statements are not competent 
evidence as to the disabling effects of service-connected 
disability vice non-service-connected disability.  Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The Board consequently concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.  

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition to discarding the requirement that a claim be well 
grounded for the duty-to-assist provisions to be triggered, 
the changes imposed certain notice obligations on VA.  The 
notice obligations require that the veteran be notified of 
the evidence needed to substantiate a claim, as well as what 
evidence the veteran was responsible for providing and what 
evidence VA would attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

As indicated above, this appeal is before the Board by a May 
2001 Order of the Court.  That Order arose from the veteran's 
appeal of a decision of the Board dated November 1, 2000.  
See 38 C.F.R. § 20.1100.  Thus, the decision pre-dated the 
Veterans Claims Assistance Act of 2000 (effective November 9, 
2000).  See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002) and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Nevertheless, the November 2000 decision of the Board was 
vacated because the Board did not address the Veterans Claims 
Assistance Act of 2000.  Consideration will now be given to 
the change in law.  

In this case the provisions of the Act have been satisfied.  
The veteran was notified of the statutory and regulatory 
changes brought about by the promulgation of the Act and its 
implementing regulations.  In this regard, the Board observes 
that the Secretary's motion to remand and stay the 
proceedings discussed these at length.  The veteran's 
response to that motion discussed the Act and he was later 
provided 90 days to present additional argument or evidence.  

The RO met the duty to notify the veteran of any evidence 
needed to substantiate his claim.  The veteran was apprised 
of the evidentiary requirements for a higher rating under 
Diagnostic Code 5305 in an October 1996 rating decision, a 
November 1996 Statement of the Case, and a Supplemental 
Statement of the Case (SSOC) dated in April 1997 and another 
SSOC dated in June 2000.  

The requirement to advise the veteran of what evidence the 
veteran should provide and what evidence VA would attempt to 
provide, was also fulfilled.  A February 1998 remand of the 
issue of entitlement to a rating higher than 10 percent 
enunciated what additional evidence should be provided by the 
veteran and what should be obtained by VA.  The opinion was 
mailed to the veteran.  The RO sent letters to the veteran 
notifying him that additional evidence was needed from him, 
to include "all medical care providers, both VA and 
private..."  In an August 1998 letter, the RO advised the 
veteran of VA's attempts to obtain records from certain 
identified care providers.  This letter also notified the 
veteran that he needed to furnish additional information on 
these care providers.  A September 1998 letter asked the 
veteran to provide additional evidence.  The veteran was 
notified of the need for a VA examination and that he should 
submit any medical records pertinent to his claim to the RO 
by letter dated in December 1999.  In the Board's view VA has 
notified the claimant of information and medical or lay 
evidence necessary to substantiate the claim and informed the 
claimant which information and evidence the claimant was to 
provide and which evidence VA would attempt to obtain.  
Furthermore the Board is aware of no outstanding, relevant 
records and the veteran indicated in a July 2000 letter that 
he had no additional evidence or argument. 

The duty to assist was fulfilled by VA giving the veteran 
repeated opportunities to identify or submit additional 
evidence, and by the conduct of VA examination to ascertain 
the severity of service-connected disability.  Under these 
circumstances, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of this 
claim and expending of VA's resources are not warranted.


ORDER

An increased rating for residuals of an injury of the right 
upper arm is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

